Citation Nr: 9914589	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-00 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for neurological 
deficits of the left upper extremity, claimed as residual to 
an injury of the left wrist.

2.  Entitlement to service connection for residuals of a 
concussion, currently manifested by a back disorder, 
including fibromyalgia.

3.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.

The matters currently on appeal before the Board of Veterans' 
Appeals (Board) arose from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In a February 1994 rating decision, the RO 
denied service connection for a shrapnel wound of the left 
wrist.  In a September 1998 decision and remand, the Board 
divided the claim for service connection for a left wrist 
injury into two separate issues.  The Board granted service 
connection for residuals of a left wrist injury, including a 
scar, traumatic arthritis, widening between the navicular and 
lunate indicative of a scapholunate dissociation, and 
limitation of motion due to pain; but excluding neurological 
deficits of the left upper extremity.  The Board remanded the 
case for additional development of the issue of entitlement 
to service connection for neurological deficits of the left 
upper extremity residual to a left wrist injury.

Also in the February 1994 rating decision, the RO denied 
service connection for a back disorder.  In a May 1996 rating 
decision, the RO denied service connection for fibromyalgia.  
In July 1997 and again in September 1998, the Board remanded 
portions of the appeal for additional development of evidence 
relevant to the claim for service connection for a back 
disorder including fibromyalgia.

The RO denied service connection for bilateral hearing loss 
in the February 1994 rating decision, and the Board granted 
service connection for bilateral hearing loss in a July 1997 
decision and remand.  In a March 1998 rating decision, the RO 
assigned a 0 percent, noncompensable disability rating for 
the service-connected bilateral hearing loss.  The veteran 
has appealed the assignment of a 0 percent rating, and is 
seeking a higher rating for the hearing loss.

The Board notes that, although the claims file contains 
limited records from the Office of the Surgeon General, 
Department of the Army, it was not possible to obtain the 
veteran's regular service medical records.  The service 
medical records are presumed to have been destroyed in a fire 
that occurred in July 1973 at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") has indicated that when a 
claimant's service records are presumed destroyed, the Board 
has a heightened obligation to explain its findings and 
conclusions, and to consider carefully the requirement that 
the benefit of the doubt be resolved in favor of the veteran.  
See O'Hare v. Derwinski, 1 Vet. App. 365,367 (1991); and 
Gregory v. Brown, 8 Vet. App. 563, 570 (1996).  The Board 
will comply with this heightened obligation in addressing the 
veteran's claims.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of a 
nexus between a left wrist injury and current carpal tunnel 
syndrome or other neurological deficit of the left upper 
extremity.

2.  The veteran has not submitted competent evidence of a 
nexus between an artillery shell explosion and heavy lifting 
during service, and current fibromyalgia and arthritis of the 
back.

3.  Audiological testing performed in 1995 and 1998 revealed 
hearing impairment of no greater than level I in the right 
ear, and no greater than level I in the left ear.



CONCLUSIONS OF LAW

1.  The claim for service connection for neurological 
deficits of the left upper extremity, claimed as residual to 
an injury of the left wrist, is not a well grounded claim.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim for residuals of a concussion, currently 
manifested by a back disorder, including fibromyalgia, is not 
a well grounded claim.  38 U.S.C.A. § 5107 (West 1991).

3.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85, 4.87, Tables VI and VII, Diagnostic Codes 6100-6110 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for neurological 
deficits of the left upper extremity, claimed as residual to 
an injury of the left wrist:

The veteran has claimed service connection for disability 
related to an injury of the left wrist during service.  The 
veteran reported that in May 1945 he sustained a shrapnel 
wound over the dorsal aspect of his left wrist.  He reported 
that a medic removed the shrapnel.  He reported that the 
wound on the left wrist swelled badly for about two weeks 
after the injury.  He indicated that he was able to continue 
in his duties as a gunner, although he had to have someone 
else carry the heavy tripod and machine gun that he used.  He 
reported that after service his left wrist did not bother him 
very much until about 1993.

As noted above, in a September 1998 decision and remand, the 
Board divided the veteran's claim regarding his left wrist 
injury into two issues, neurological residuals of the injury, 
and all other residuals of the injury.  The Board granted 
service connection for non-neurological residuals of the left 
wrist injury, including a scar, traumatic arthritis, widening 
between the navicular and lunate indicative of a scapholunate 
dissociation, and limitation of motion due to pain.  The only 
remaining issue regarding the veteran's left wrist is whether 
any neurological deficits of the left upper extremity should 
be service connected.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  A person who submits a claim for veteran's benefits 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court 
has defined a well grounded claim as a plausible claim; one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  When a 
veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).

In Caluza v. Brown, 7 Vet.App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

The Board acknowledges that the veteran served in combat.  In 
the case of a veteran who has served in combat, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
if there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (1991); 38 C.F.R. 
§ 3.304(d) (1998).  The Board, in granting service connection 
for several residuals of the veteran's left wrist injury, has 
already found that the veteran sustained an injury to his 
left wrist during service.  The issue presently before the 
Board is whether any neurological deficits in the left upper 
extremity are reasonably shown by probative evidence to be 
attributable to the service-connected left wrist injury.  
That issue is a question of medical etiology or causation.  
The Court has held that 38 U.S.C.A. § 1154(b) does not alter 
the fundamental requirement of a medical nexus to service.  
Libertine v. Brown, 9 Vet. App. 521 (1996).

Private and VA medical records describe the condition of the 
veteran's left upper extremity in recent years.  Treatment 
notes, dated in August 1993, from a private orthopedic 
surgeon, indicated that the veteran reported pain in both 
wrists, worse in the left, for over a year.  At that time, 
the veteran reported that he did not have numbness or 
tingling.  The surgeon discussed examination and x-ray 
findings, and stated an impression of osteoarthritis in both 
wrists.  On VA examination in August 1994, the veteran 
reported increasing soreness in his left wrist.  The examiner 
reported that neurological examination was normal.

In private medical records dated in April 1996, the veteran 
reported bilateral wrist discomfort.  The examining physician 
reported that neurological examination showed normal reflexes 
in the upper extremities.  In a private neurological 
examination in June 1997, the veteran reported that he had a 
two year history of burning and muscle twitching in his feet 
and legs.  He reported that he had numbness in his arms and 
hands, and decreased sensation in his hands.  He reported 
that most of his problems had been present since he was 
injured in an artillery shell explosion in World War II.  The 
examiner noted decreased sensation in the median of 
distribution bilaterally in the hands and in the distal legs 
and feet.  The examiner's diagnoses included peripheral 
neuropathy and bilateral carpal tunnel syndrome.

In an August 1997 VA examination, the veteran reported he 
currently had pain in the wrist with motion in certain 
directions.  He stated that he had decreased sensation in his 
hands, and occasional tingling.  On examination, it was noted 
that the veteran was hypesthetic on the palmar surface of 
both hands on all fingers.  The upper extremities were 
reported to be generally normal on neurological examination.

In a VA neurological examination in October 1998, cerebellar 
examination showed that finger-to-nose and tandem gait were 
within normal limits.  Muscle strength was 5/5 in all 
extremities.  Sensory examination was normal to vibration, 
pin prick, and light touch in both upper extremities.  A 
small, well healed scar over the left wrist was nontender to 
palpation.  The examining physician reviewed EMG studies 
performed in September 1997.  The examiner concluded that EMG 
showed bilateral slowing of the median nerves, with bilateral 
carpal tunnel syndrome.  The examiner provided the following 
opinion:

The bilateral carpal tunnel syndrome is 
not related to [the veteran's] service 
connected injury.  No other signs were 
found on examination implying 
neurological deficit of the upper 
extremities.

Medical records indicate that the veteran has carpal tunnel 
syndrome in both upper extremities.  The neurologist's 
opinion provided in October 1998 is credible, competent 
evidence that the carpal tunnel syndrome is not related to 
the veteran's service-connected left wrist injury.  It is not 
clear whether the veteran currently has peripheral neuropathy 
of the left upper extremity, as the peripheral neuropathy 
that was diagnosed in June 1997 was not seen by physicians 
who saw the veteran before and after that examination.  In 
any case, there has been no medical finding or opinion that 
any peripheral neuropathy of the left upper extremity is 
related to the left wrist injury.  The Board finds that there 
is no competent medical evidence of a connection between any 
current neurological deficits of the left upper extremity and 
the left wrist injury during service.  In absence of adequate 
evidence of such a nexus, the claim for service connection 
for neurological deficits of the left upper extremity is not 
a well grounded claim.  See Caluza, supra, at 506.  
Therefore, the claim is denied.

II.  Entitlement to service connection for residuals of a 
concussion, currently manifested by a back disorder, 
including fibromyalgia:

The veteran is seeking service connection for a back disorder 
with chronic back pain.  Medical records and the veteran's 
written statements, dated from 1993 to 1998, outline the 
veteran's contentions that his back problems are attributable 
to service. The veteran reported that he served as a gunner, 
operating a heavy machine gun that was mounted on a tripod.  
He reported that in May 1945, an artillery shell exploded 
very close to his foxhole.  He reported that he sustained a 
shrapnel wound in the left wrist at that time, and that he 
was blown by the force of the explosion.  In one recent 
medical examination, he reported that the concussion of the 
shell threw him about four feet in the air.  He reported that 
for about two weeks following the explosion he was unable to 
carry the heavy machine gun and tripod, and someone else had 
to carry it for him.  He reported that he began to have back 
pain soon after the explosion, and that he has continued to 
have back pain since that time.  He attributes the onset of 
chronic back pain to the effects of the artillery shell 
explosion in May 1945, and to strain from carrying the heavy 
machine gun and its tripod.

As noted above, the veteran's main service medical records 
are presumed to have been destroyed by fire, so there is no 
contemporaneous medical evidence regarding the artillery 
explosion.  The earliest available medical record regarding 
the veteran's back is the report of an October 1954 VA 
outpatient consultation for complaints of pain in the low 
back and in the left scapula area.  At that time, the veteran 
reported that he had experienced low back pain intermittently 
for six years, and more continuously in the most recent year.  
He indicated that soreness behind the left scapula was 
intermittent.  The examining physician noted numerous small 
palpable fibrocitic nodules in the subcutaneous tissues about 
the lumbosacral region.  There was full range of motion of 
the lumbar spine, with no neurological deficits.  Lumbosacral 
x-rays were normal.  The examiner's diagnosis was chronic 
mild myofascitis.

Private medical treatment notes indicated that the veteran 
was seen on a few occasions from 1975 to 1981 for pain in the 
low back, back, upper back, and left hip.  The notes 
generally described the symptoms as muscular strain.

In August 1993, private medical records noted the veteran's 
report of dysesthesia in both legs.  The veteran attributed 
the problem in the legs to an explosion injury to his back 
during service.  The examining physician found that straight 
leg raising was negative.  Lumbar x-rays showed degenerative 
lumbar disc disease, with osteophyte formation.  The 
examiner's impression was straightforward lumbar degenerative 
disc disease, or possibly early ankylosing spondylitis.

In March 1994, the veteran submitted a statement from a 
fellow veteran, who wrote that he had served with the veteran 
in combat in 1945, and confirmed that the veteran had 
sustained a shrapnel wound in the left wrist that was treated 
by a medic.

On VA examination in August 1994, the veteran reported a 
history of a left wrist injury in 1945, and a number of 
current medical problems including back problems.  The 
examination indicated that the veteran had full range of 
motion of the left shoulder, but the examination did not 
otherwise address the condition of his back.  In September 
1994, the veteran underwent MRI of the spine, which revealed 
spinal stenosis at L4-L5.

The report of a January 1996 rheumatology consultation with a 
private physician noted the veteran's reports of a lifelong 
history of back discomfort.  The veteran reported muscle 
soreness in his back and arms, burning dyesthesias in his 
feet at night, and fasciculations in his legs.  The veteran 
reported that he injured his back in World War II when he was 
blown up.  The examining physician noted a decreased range of 
motion in the cervical spine, with paravertebral muscle 
spasm.  There were numerous fibromyalgia type tender points 
scattered across the shoulders, pelvic girdle, chest wall, 
and upper extremities.  The examiner's impression was 
osteoarthritis, fibromyalgia, and back pain, likely related 
to the previous diagnosis of spinal stenosis.  Treatment 
notes dated in 1996 indicated the veteran received medication 
for osteoarthritis and fibromyalgia.

In a neurological examination in June 1997, the veteran 
reported a two year history of burning of his legs and feet, 
with twitching of the muscles.  He reported that he had had 
an MRI, and that he was told that he did not have a herniated 
disc.  He reported that he also had numbness in his arms and 
hands.  The examiner noted tenderness to palpation in the 
right scapular area and in the cervical paraspinal muscles 
bilaterally.  There was limited motion of the neck, and a 
functional range of motion of the back.  The examiner's 
diagnoses included peripheral neuropathy, bilateral carpal 
tunnel syndrome, cervical degenerative joint disease, and 
myofascial pain syndrome.

On VA medical examination in August 1997, the veteran 
reported that his back had  bothered him continuously since 
1945.  He reported that his back was sore all of the time.  
The examiner noted some weak and absent reflexes in the 
veteran's upper and lower extremities.  The back musculature 
was supple, and the veteran was able to bend forward 72 
degrees, backward 30 degrees, and 32 degrees to each side, 
and to turn 10 degrees to each side.  Straight leg raising 
was negative.  There was pain to deep pressure over the right 
sacroiliac area.  X-rays revealed mild convex scoliosis of 
the lumbar spine, and small osteophytes at multiple levels.  
The examiner concluded that the veteran had hypertrophic 
arthritis in his lumbar spine.  The examiner noted that the 
veteran had reported a history of back pain dating back to at 
least 1948.

On VA examination in October 1998, the veteran reported that 
he had experienced chronic problems with his back since the 
explosion during service.  He reported that he had chronic 
pain in his neck, upper back, and lower back, and numbness 
and weakness in his arms and legs.  Examination of the 
veteran's back revealed no neurological signs consistent with 
back injury.  There was limitation of motion of the cervical 
spine and lumbar spine.  The veteran was diffusely tender 
throughout the thoracic spine.  There was tenderness at L4-L5 
and L5-S1.  Straight leg raising was positive, with low back 
pain, at 20 degrees bilaterally.  X-rays revealed 
degenerative changes in the cervical spine, with spur 
formation and narrowing of the disc space at C5-C6.  X-rays 
also showed diffuse degenerative changes in the thoracic 
spine and diffuse mild degenerative changes in the lumbar 
spine.  An examining physician provided the opinion that the 
neurologic disorder for which the veteran had been seen was 
not etiologically related to his service.

The Board will consider whether the evidence forms a well 
grounded claim for service connection for a back disorder.  
The veteran has current diagnoses of fibromyalgia and 
osteoarthritis of the back.  Those diagnoses satisfy the 
first of the three requirements for a well grounded claim for 
service connection that the Court set out in Caluza, supra, 
at 506.  In recent years, the veteran has stated that his 
back began to hurt during service after the artillery shell 
exploded near him, and during the time that his duties 
included carrying a heavy machine gun and tripod.  Those 
recent statements are lay evidence that the veteran began to 
have chronic back problems during service, and that evidence 
is sufficient to fulfill the second requirement under Caluza 
for purposes of establishing a well grounded claim.  In 
weighing the overall merits of the claim, the Board would 
have to consider the statements from the 1990s in light of 
the veteran's statement, in 1954, that his back pain had 
begun six years earlier, or approximately three years after 
service.

The third requirement under Caluza for a well grounded claim 
is competent evidence of a nexus between an injury or disease 
in service and the current disability.  The veteran has 
frequently stated his belief that the force of the artillery 
shell explosion and the strain of heavy lifting in service 
led to his current back problems.  Despite many records of 
medical treatment and examination of the veteran's back, 
however, no medical professional has provided a finding or 
opinion that the veteran's current fibromyalgia and arthritis 
are related to the shell explosion, heavy lifting, or other 
events during the veteran's service.  In the absence of 
competent medical evidence of such a nexus, the claim for 
service connection for a back disorder is not well grounded, 
and must be denied.


	(CONTINUED ON NEXT PAGE)

III.  Entitlement to an increased (compensable) disability 
rating for
bilateral hearing loss:

The veteran is seeking a higher disability rating for 
service-connected bilateral hearing loss.  The Board granted 
service connection for his hearing loss in a July 1997 
decision.  In a March 1998 decision, the RO assigned a 0 
percent disability rating.  In April 1998, the veteran wrote 
that audiological testing performed in 1998 had shown 
worsening of his hearing loss.  A claim for an increased 
rating for a disability is generally well grounded when an 
appellant indicates that the severity of the disability has 
increased.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631-
32 (1992).  The veteran claims that his hearing loss has 
worsened; and the Board finds that his claim for an increased 
rating is a well grounded claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1998).  
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).

Disability ratings for bilateral hearing loss range from 
0 percent (noncompensable) to 100 percent, based on organic 
impairment of hearing acuity.  Impairment is measured by the 
results of speech discrimination tests, together with the 
average hearing threshold level as measure by pure tone 
audiometric tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability for 
bilateral hearing loss, the rating schedule establishes 
eleven auditory acuity levels, 

from level I, for essentially normal acuity, through level 
XI, for profound deafness.  38 C.F.R. § 4.85 and Part 4, 
Diagnostic Codes 6100-6110 (1996).  See 38 C.F.R. § 4.87, 
Table VI.  A disability rating is assigned based on the 
levels of hearing in the better ear and the poorer ear.  See 
38 C.F.R. § 4.87, Table VII (1996).  Tables VI and VII are 
reproduced below.

TABLE VI
Numeric Designation of Hearing Impairment
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


	(CONTINUED ON NEXT PAGE)

Table VII
Percentage Evaluations for Hearing Impairment
LEVEL OF HEARING IN
BETTER EAR
XI

100
*
(61
10)










X

90
(61
09)
80
(61
08)









IX

80
(61
08)
70
(61
07)
60
(61
06)








VII
I

70
(61
07)
60
(61
06)
50
(61
05)
50
(61
05)







VII

60
(61
06)
60
(61
06)
50
(61
05)
40
(61
04)
40
(61
04)






VI

50
(61
05)
50
(61
05)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)





V

40
(61
04)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)




IV

30
(61
03)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)



III

20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)


II

10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)

I

10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)


XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 
3.350(a) (38 U.S.C. 314(k)).
[41 FR 11298, Mar. 18, 1976, as amended at 52 FR 44119, Nov. 
18, 1987]

The report of a private audiological evaluation performed in 
March 1995 showed pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
75
75
LEFT
10
10
40
80
80

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

Another private audiological evaluation was performed in 
March 1998.  At that time, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
70
80
LEFT
10
15
55
75
80

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

The 1998 audiological testing did show thresholds slightly 
higher than those measured in the 1995 tests.  Nonetheless, 
the combination of decibel loss and discrimination in both 
the 1995 and the 1998 tests showed hearing impairment of 
level I in the right and left ears.  See Table VI, supra.  
Under the rating schedule, when hearing impairment in each 
ear is level I, a 0 percent rating is to be assigned.  See 
Table VII, supra.  The Board concludes that the test results 
establish by a preponderance of the evidence that a 0 percent 
rating is appropriate for the veteran's current hearing loss.  
Therefore, the claim for a higher rating is denied.


ORDER

A well grounded claim for service connection for neurological 
deficits of the left upper extremity not having been 
submitted, the claim is denied.

A well grounded claim for service connection for residuals of 
a concussion, currently manifested by a back disorder, 
including fibromyalgia, not having been submitted, the claim 
is denied.

Entitlement to a disability rating in excess of 0 percent for 
bilateral hearing loss is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

